Case 8:19-cv-00162-SCB-JSS Document 53 Filed 04/30/20 Page 1 of 5 PageID 413



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
CHRISH COLLINS,

       Plaintiff,
v.                                                            Case No. 8:19-cv-162-T-24 JSS

ZOLTAN BERECZKI, D.O., ET AL.,

      Defendants.
______________________________/

                                             ORDER
       This cause comes before the Court on two motions: (1) Defendant Zoltan Bereczki,

D.O.’s Motion in Limine (Doc. No. 42), which Plaintiff opposes (Doc. No. 50); and (2)

Plaintiff’s Motion to Strike (Doc. No. 41), which Defendant opposes (Doc. No. 52). As

explained below, Plaintiff’s motion is denied and Defendant’s motion is granted in part.

       Plaintiff Cherish Collins filed this lawsuit against Zoltan Bereczki, D.O., asserting a

claim of medical negligence. Specifically, Plaintiff claims that Defendant was negligent in

providing medical care to her with respect to two spinal surgeries that he performed on her.

Currently pending before the Court are two pretrial motions filed by the parties.

I. Plaintiff’s Motion to Strike

       Plaintiff moves to strike an opinion of Defendant’s expert, Dr. Robert Simon.

Specifically, she moves to strike the following opinion:

               It is appropriate and within the standard of care for a surgeon to meet
               and discuss consent for [a] surgical procedure on the same day of
               the procedure as long as there is a preoperative evaluation provided
               by a qualified individual who provides all of the information
               essential to the surgeon to make the decision whether or not to
               operate.

(Doc. No. 41, p. 6). Plaintiff contends that Dr. Simon does not provide a basis for this opinion,

because: (1) there was no preoperative evaluation for a right-sided surgery and no mention of a
Case 8:19-cv-00162-SCB-JSS Document 53 Filed 04/30/20 Page 2 of 5 PageID 414



right-sided surgery prior to her first surgery on February 23, 2017; and (2) Dr. Simon fails to

identify the qualified individual who conducted the requisite preoperative evaluation and when it

occurred.

       Additionally, Plaintiff points out that Defendant was almost two-months late disclosing

Dr. Simon’s expert report (the deadline was January 23, 2020 and Defendant disclosed it on

March 19, 2020), and the late-disclosed report did not contain a list of all other cases during the

past four years in which Dr. Simon testified as an expert witness. Plaintiff deposed Dr. Simon on

April 6, 2020.

       Defendant argues that the Court should not strike Dr. Simon’s opinion, because he

explained the basis for it during his April 6, 2020 deposition. During his deposition, Dr. Simon

said that there was a significant amount of review of Plaintiff’s medical records and that Dr.

Gandhi had seen Plaintiff prior to surgery. (Doc. No. 52-1, depo. p. 81). The Court finds that

Dr. Simon’s opinion should not be stricken, because Plaintiff can challenge Dr. Simon’s

conclusion and the basis for it through cross-examination.

       In response to Defendant’s failure to disclose the list of past cases in which Dr. Simon

had been an expert witness, Defendant contends that Plaintiff received the list prior to Dr.

Simon’s deposition. It appears that the list of eight cases was given to Plaintiff fifteen minutes

before Dr. Simon’s deposition began. (Doc. No. 52-1, depo. p. 12). While the Court does not

condone the late disclosure of the list of cases, the Court finds that there was no prejudice

resulting from it, as Plaintiff had an opportunity to depose Dr. Simon about the list.

       Based on the above, the Court denies Plaintiff’s motion to strike. While it appears that

Defendant ignored the Court’s deadlines in this case, Plaintiff was not prejudiced by Defendant’s




                                                  2
Case 8:19-cv-00162-SCB-JSS Document 53 Filed 04/30/20 Page 3 of 5 PageID 415



late disclosures. The Court finds that the proposed remedy of striking part of Dr. Simon’s expert

report is too severe a penalty under the circumstances.

II. Defendant’s Motion in Limine

         Defendant filed a motion in limine to preclude two types of testimony: (1) Plaintiff

offering expert opinion testimony, and (2) cumulative testimony on the standard of care. As

explained below, this motion is granted in part.

         Defendant first asks the Court to preclude Plaintiff from testifying that she was told that

the MRIs taken before and after her surgeries showed no change at the surgical site, which led

her to believe that no surgical intervention had been done. Defendant argues that only an expert

can testify as to whether the proper type of surgery was performed in the proper location.

         Plaintiff responds that Defendant’s motion should be denied as to this issue. Specifically,

she argues that her understanding of what her MRIs demonstrated is not offered to prove that

Defendant violated the proper standard of care; instead, her testimony is relevant to her claim of

mental anguish.

         The Court agrees with Plaintiff that the effect of what she learned from her doctor after

Defendant performed surgeries on her is relevant to her claim of mental anguish. Plaintiff must

not testify that she believes that Defendant violated the standard of care; instead, she may testify

as to what her doctor told her and that the doctor’s opinions about Defendant’s surgeries caused

her mental anguish. Defendant may object at trial if Plaintiff’s testimony veers toward asserting

an inappropriate expert opinion rather than parroting evidence that will come from her expert’s

and her treating doctor’s testimony. Accordingly, the Court denies Defendant’s motion on this

issue.




                                                   3
Case 8:19-cv-00162-SCB-JSS Document 53 Filed 04/30/20 Page 4 of 5 PageID 416



        Next, Defendant argues that Plaintiff should not be allowed to present cumulative

testimony on the proper standard of care. Specifically, Defendant objects to Plaintiff having her

expert, Dr. Kowalski, and her treating physician (and subsequent surgeon), Dr. Herrod, both

testify as to the proper standard of care in this case.

        Plaintiff responds that she does not intend to call Dr. Harrod as an expert witness;

instead, she intends to call him as a fact witness to explain the care and treatment that he

provided her. Plaintiff agrees that Dr. Harrod should not provide cumulative standard of care

testimony, nor should he provide expert opinion regarding Defendant’s surgeries beyond his

opinions obtained directly from treating Plaintiff. However, Plaintiff points out that there may

be some overlap in Dr. Harrod’s testimony regarding standard of care, because Dr. Harrod will

need to explain why the treatment he provided, and the subsequent surgery he performed, was

necessary. Thus, Plaintiff contends that Dr. Harrod should not be precluded from testifying

about any opinions that he made that resulted directly from his examination and treatment of

Plaintiff—including what was demonstrated on the pre- and post-operative MRI films and what

he determined Defendant did during surgery based on his own subsequent surgery on Plaintiff.

        Upon consideration, the Court agrees that cumulative testimony should be limited, but

Dr. Harrod should not be precluded from testifying about any opinions that he made that resulted

directly from his examination and treatment of Plaintiff. Thus, the Court grants in part and

denies in part Defendant’s motion on this issue.

III. Conclusion

        Accordingly, it is ORDERED AND ADJUDGED that:

(1)     Defendant Zoltan Bereczki, D.O.’s Motion in Limine (Doc. No. 42) is GRANTED to the

extent set forth above; otherwise, the motion is DENIED.



                                                   4
Case 8:19-cv-00162-SCB-JSS Document 53 Filed 04/30/20 Page 5 of 5 PageID 417



(2)    Plaintiff’s Motion to Strike (Doc. No. 41) is DENIED.

       DONE AND ORDERED at Tampa, Florida, this 30th day of April, 2020.




Copies to: Counsel of Record




                                              5
